Notice of Pre-AIA  or AIA  Status
 	The present application 16/371,889, filed on 4/1/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 1-20, are pending in this application.
Drawings
The Drawings filed on 4/1/2019 are acceptable for examination purpose







Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Souder et al., (hereafter Souder), US Pub. No. 2005/0125430 published Jun,2005 in view of Gale et al., (Gale), US Pub. No. 2012/0310985 published Dec,2012

As to claim  1,8,15    Souder teaches a system which including A computer-implemented method, comprising:
 	“receiving a redo log generated for a data record in a database (0078-0079,  - Souder teaches log capture process, configured to store log files of a database, log files may include redo log files that are generated by the database system as detailed in 0078, typically redo log files may include redo record attributes such as particular point in time, changed values in a particular column particular row of a particular table from X to Y as detailed in 0079), “the redo log being indicative of a change in persistency of the data record in the database” (0080-0081 – Souder teaches redo log capture particular type of change to a particular table that generate a redo record (0080), the prior art of Souder also teaches capture process is part of  transaction, i.e, captured change represented by the transaction;
 	“selecting, based on the change in persistency recorded in the redo log” (0082 – Souder teaches capture process retrieves the change data extracted from the redo log and format the change data into an LCR or logical change record), “a redo handler in the plurality of handlers for execution of the received redo log” (0083-0084,0101 – Souder teaches logical change record contain changes to the record  particularly from DML operation or data manipulation language typically supports INSERT,DELETE, 
 	“executing, using the selected redo log, redo log to generate a state of the data record prior to the change in persistency recoded in the redo log” (0436, 0506,0514  – Souder teaches selecting redo log based on the applying tag parameters and associated DML  rules, these rules and/or conditions indicate that captures change only if the tag for the change is null, further Souder also supports order of changes are based on the sequence and tracks and/or referred to change sequence number or CSN as detailed in fig 24.  It is also noted that the prior art of Souder teaches every transaction of redo log change sequence number refers change in the redo steam and receives an ACK indicating the state of the record.
 	It is however, noted that Souder does not teach “replay of the received log”.  However, the prior art of Gale disclosed “replay of the received log”(Abstract, fig 1, element 10, 0045, line 1-3,0049-0050 – Gale teaches replay module that analyze each event in the log portion element 12, as such replay system can receive the log, new portion of the log may be added to log content in the memory)
	It would have been obvious to one of ordinary skill in the art before the effective filing data of applicant’s claimed invention to incorporate replication replay in a relational database, particularly replaying log and transactions of Gale et al., into capturing and processing log records, particularly log capture processes reads logs, captures changes from the redo log of  Souder because both Souder, Gale supports database transactions, log records (Souder : Abstract, fig 3; Gale: fig 1,0041) and both Souder, 

As to claim 2,9,16 Souder,Gale disclosed “wherein the data record is a table in the database.” (0110, fig 24 database table; Gale: fig 4, database table)

As to claim 3,10,17 Souder disclosed wherein the change in persistency includes at least one of the following actions: a modification of the data record, an insertion of the data record, a deletion of the data record, an addition of a column to the data record, and any combination thereof” (Souder: 0154,0158,0164, DML supports INSERT, UPDATE, DELETE and like)

As to claim 4,11,18, Souder disclosed “wherein the change in persistency includes a registered action for a predetermined table stored in the database performed at an arbitrary point in time during recovery of the predetermined table (Souder: 
 	“wherein the selecting further comprises selecting a first redo handler to perform the registered action on the predetermined table, and selecting a second redo handler to perform non-registered actions”( Souder : 0463-0471).

As to claim 5,12,19 Gale disclosed “wherein the registered action includes at least one of the following: a loading of the predetermined table, an unloading of the predetermined table” (0066-0068), “a locking of the predetermined table, and any combination thereof” (0049, 0066,fig 8A-8H, .

As to claim 6,13,20  Souder disclosed:
 	“selecting the second redo handler to perform an additional action not contained in the received redo log: (0082,0084 each redo log and change data into an unique LCR or logical change record); and
 	“selecting a third redo handler in the plurality of redo handlers to perform all other actions in the received redo log” (0098-0099, fig 6-7).

As to claim 7 Souder disclosed: wherein the additional action includes at least one of the following: skipping one or more received redo records, changing order of one or more received redo records (0505-506) , modifying one or more received redo records (0504), deleting at least a portion of one or more received redo records, and any combination thereof (0154,0158,0164).




Conclusion

The prior art made of record
				a.  	US Pub. No.  	 2005/0125430
				b. 	US Pub. No. 		 2012/0310985
















 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.





 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)



/Srirama Channavajjala/Primary Examiner, Art Unit 2158